Citation Nr: 1821853	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a mental disability, characterized as nonpsychotic organic brain syndrome. 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In connection with this appeal, the Veteran and spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  During the increased rating period, the Veteran's mental disability has been characterized by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

2.  During the increased rating period, the Veteran's mental disability has not been characterized by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.

3.  The service-connected mental disability has prevented the Veteran from finding and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a higher initial rating of 70 percent, but not greater, for a mental disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9327 (2014); 9310 (2017).

2.  The criteria for entitlement to TDIU are met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the claim for entitlement to TDIU, the Board need not discuss VA's compliance with the duties to notify and assist the Veteran regarding that claim.  Regarding the claim for a higher initial rating for a mental disability, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Of note, the RO provided the Veteran with adequate notice in an October 2008 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issue, which occurred in the January 2018 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained VA medical examination reports, which provides probative evidence regarding the severity of the Veteran's mental disability.  

In a September 2016 remand, the Board requested that treatment records be obtained and the Veteran be scheduled for a VA psychiatric examination.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Mental Disability

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when assigning ratings.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the pendency of the appeal, the Veteran's mental disability has been rated 50 percent under 38 C.F.R. § 4.124a, Diagnostic Code 9327 (2014).  Diagnostic Code 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition).  As of August 4, 2014, Diagnostic Code 9327 was replaced by Diagnostic Code 9310, for unspecified neurocognitive disorder.  Both disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental conditions that affect the level of occupational or social impairment.  In this decision, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms like or similar to the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment.  Although the Board may note which criteria have not been met, the Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a March 2008 VA mental health psychiatry progress note, the Veteran reported experiencing memory problems, angry outbursts, thought disorganization, illusions, and visual disturbances.  The Veteran indicated that he had been barred from the local outpost of The American Legion because he had been involved in fights there over the years.  The Veteran stated that his memory was worsening, as he had accidentally thrown his wallet and keys in the trash while emptying a tray at a fast food restaurant.  The Veteran's wife had forbidden the Veteran to drive due to his memory problems.  The Veteran also indicated that he was experiencing difficulty reading billboards as the words would look like gibberish.  The Veteran stated that he would be unable to find things even when he was looking directly at them.  The examiner noted that the Veteran was jovial and reasonable, but would become unusually angry with his wife when she attempted to answer questions.  The Veteran denied any suicidal or homicidal ideation.  The Veteran denied any intention of hurting others, but indicated that he had hurt others in the past on impulse.  The examiner diagnosed a mental disorder, not otherwise specified.

In a March 2008 VA mental health evaluation note, the Veteran stated that he had experienced irritability, aggressive behavior, and impaired memory since service.  The Veteran stated that, in the past, he was able to hide his aggressiveness at work.  However, in January 2008, his employer fired him when he was verbally aggressive to a customer.  The Veteran stated that he had no memory of the incident for which he was fired.  The Veteran indicated that he got lost while driving and therefore he did not drive alone.  The Veteran stated that he had four children from his first marriage.  However, one of his sons from that marriage had died and another was in prison.  He stated that he did not have contact with the other children from that marriage.  The Veteran indicated that he had married his current wife when she had four children, including two that were his children.  He stated that he lived with his younger children and two grandchildren.  The Veteran reported that he could perform most activities of daily living by himself, but required assistance for driving, cleaning, and cooking because of his memory problems.  The examiner indicated that the Veteran verbally snapped at his wife without provocation during the interview, but immediately apologized.  The examiner noted that, during most of their interchanges, the Veteran was pleasant towards his wife, and complimentary of her efforts on his behalf and as a mother.  The examiner diagnosed a cognitive disorder, rule-out bipolar disorder, and rule-out mood disorder due to a general medical condition.  

In October 2008 written statements, the Veteran and his family indicated that the Veteran experienced lapses of time and place, short-term memory loss, and unacceptable aggression due to his mental disability.  In several letters, the authors wrote that the Veteran once became lost while driving and had to be found by his family.  In one letter, the Veteran's son reported an incident during which the Veteran walked around the house without clothes and defecated on the floor, and stated that sometimes his father could not remember the names of family members.  

In an October 2008 VA psychiatric examination report, the Veteran reported experiencing avoidance and conflict with people close to him since the loss of his job in January.  The Veteran indicated that, when his family threw him a birthday party, he stayed in a back room to avoid others.  Despite those recent problems, the Veteran stated that he had a good relationship with his wife and children.  The Veteran reported struggling with short-term memory loss and forgetfulness.  

The examiner indicated that the Veteran was a competent historian.  The examiner noted that the Veteran was oriented; was appropriate in appearance and hygiene; behaved appropriately; was not suspicious or paranoid; did not show indications of delusions or hallucinations; demonstrated appropriate thought processes, judgment, and abstract thinking; displayed mild impairment of memory, to include names, directions, and recent events; and did not have signs of suicidal or homicidal ideation.  The examiner noted that the Veteran was not a danger to himself or others.  The examiner diagnosed an organic memory disorder.

In an April 2010 VA psychiatric examination report, the Veteran's spouse, who accompanied him, stated that the Veteran seemed to have dementia.  The Veteran stated that he had experienced a cognitive decline since 2007, which resulted in the loss of the job that he had practiced for 20 years.  The Veteran stated that he had been prone to become anxious at work and "act-out with rage."  The Veteran denied any current violent or suicidal thoughts.  The Veteran stated that he was able to drive with a GPS unit to find his way home.  

The examiner noted that the Veteran was not a reliable historian, as his wife had to assist him with basic demographic and historical data.  The examiner stated that the Veteran's appearance and hygiene were appropriate.  The examiner indicated that the Veteran's behavior was grossly inappropriate with examples of episodic breakdowns and crying during the interview.  The examiner noted that the Veteran demonstrated poor eye contact, and demonstrated a flattened affect and mood.  The Veteran's communication and speech were within normal limits, but his attention and focus were impaired.  The Veteran reported being unable to spell a simple word backwards.  The Veteran did not show indications of panic attacks, suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior.  The examiner stated that the Veteran's thought processes were impaired, as shown by his slowness of thought and his difficulty understanding directions.  The examiner also reported finding impaired judgment as the Veteran still occasionally tried to drive despite his limitations.  The examiner stated that abstract thinking was normal.  The examiner diagnosed a nonpsychotic organic brain syndrome.  

In a December 2014 VA treatment record, the Veteran reported having good support from his wife.  He stated that he was having difficulty after the incident in Ferguson, Missouri, as his son was killed in a similar manner several years ago.  He stated that he experienced difficulty with short and long-term memory.  The Veteran stated that he had good family support.  

In a March 2015 VA treatment record, the Veteran reported feeling stressed due to the presence of his 35-year-old son who had been staying with his family over the previous year.  The Veteran indicated that his son's presence was hurting the family financially.  The Veteran reported having problems with telling him to leave as it would upset his wife.  He stated that his wife had experienced a stroke in December 2014, causing him a great deal of stress.  The Veteran stated that he believed that he was abducted by aliens who put an implant in his brain during service.  He indicated that he was depressed and could not sleep.  The Veteran denied experiencing symptoms of mania or hypomania.  He reported hearing chronic voices, but denied command hallucinations.  He denied experiencing suicidal or homicidal ideations.  The Veteran's wife, who had accompanied him, also reported experiencing stress due to their son's presence at home.  She stated that the Veteran spent most of his time watching television or being on the computer.  She stated that he had experienced more problems since losing his job in 2008.  She indicated that she was aware of the Veteran's statements concerning aliens as he had been talking about it for the past many years.  She stated that she had no lethality concerns.  

In a May 2015 VA mental health note, the Veteran stated that his son no longer spent most of his time at home .  The Veteran reported believing that his wife and children talked about him behind his back.  He also suspected his wife of cheating on him, but stated that he knew that was not true.  

At a May 2015 Board hearing, the Veteran reported difficulty dealing with his children and grandchildren when they did not behave in a perfect manner.  At those times, the Veteran stated that he tried to isolate himself.  The Veteran indicated that behavior would occur during holidays.  However, the Veteran reported loving his family.  The Veteran also indicated hearing auditory hallucinations occasionally, telling him to be suspicious of others.  The Veteran stated that he knew that the voice he heard was his own and, when hearing it, tried to isolate himself.  The Veteran reported being told by his doctor that it would be best if he no longer drove himself.  The Veteran stated that he could not deal with others in an employment capacity.

The Veteran's spouse testified that the Veteran was known to become angry at "little things," and to isolate himself.  She stated that the Veteran had difficulty with others.  Although they had joined a church, the Veteran was known to walk in and out of the building during services.  She stated that he would do the same thing if they went to a restaurant together.  She indicated that the Veteran was no longer allowed to cook on the stove after he caused the kitchen to fill with smoke while trying to cook hot dogs.  She stated that she reminded him to take his medication and perform acts of hygiene.  She stated that she basically had to care for him.  She reported that his periods of isolation occurred four or five times per week.  

In an August 2015 VA mental health note, the Veteran stated that his wife had died in his arms the previous Tuesday.  He reported being in a deep depression and wanting to go with her.  He stated that that he had been spending time with his family.  He stated that he loved his life and his children, and denied any homicidal or suicidal ideation.  He reported that he was coping well.  Although he experienced chronic and intermittent auditory hallucinations, the Veteran stated that he knew that they were not real.  He also reported being treated for newly discovered prostate cancer.  

In September 2015 and October 2015 VA treatment records, VA examiners reported treating the Veteran for prostate cancer.  The records from that time contain no notation suggesting treatment for a mental disability.  

In a November 2015 VA treatment record, the Veteran reported that his spouse had died due to a sudden blood clot of the head.  The Veteran denied experiencing any suicidal ideation. 

In a March 2016 VA psychiatric examination report, the Veteran stated that he painted for therapy and considered himself an artist.  He stated that, while his emotions ebbed and flowed, he felt all right when painting.  He indicated that his wife had created a business around his artwork, but he could not run the business since her death because of his grief.  He denied having friends or family over to his home because he did not trust others.  He indicated that he performed his own chores and cooked a little, but had to be careful to turn off the stove.  He reported lying in bed each day, watching westerns on television.  He stated that he lived at home with his 36-year-old son and two daughters.  The Veteran indicated that he had low energy levels, and symptoms of anxiety and panic disorder.  The Veteran stated that he had a panic attack when he could not find the correct building on his way to the examination.  He stated that he calmed himself by pulling his car over to the side of the road.  He reported using cues from his knowledge of the area to find the building.  He indicated that his memory was sometimes all right, but disappeared during a panic attack.  He stated that his long-term memory was better than his short-term memory.  He indicated that he could recall neither the name of the building nor the name of the examiner.  He denied having any homicidal or suicidal ideation.  The Veteran stated that he used to drink heavily, but had to stop due to his medication and diabetes.  The Veteran stated that he used to have episodes of rage, including one incident during which he took off his clothes and walked through his kitchen naked.  The Veteran stated that he was not sure if alcohol was related to his problems at that time.  

After examination, the VA examiner found that the Veteran experienced depressed mood; anxiety; panic attacks that occurred weekly or less often; mild memory loss; such as forgetting names, directions or recent events; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner diagnosed panic and major depressive disorders.  The examiner stated that the disabilities were not related to the Veteran's service-related organic brain disability as neurological testing, to include MRI reports, showed no physical defect of the brain.  The examiner also stated that the Veteran was capable of working as he was able to work as paralegal for several years until 2007.  The examiner indicated that, while the Veteran had a low tolerance for being around others, he could work in an environment where he had limited contact with others.  The examiner noted that, although the Veteran had difficulties with concentration, he was able to participate in the interview without distraction.  The examiner stated that, although the Veteran became lost on the way to the interview, he was able to compose himself by looking for cues in the neighborhood that would lead him to the correct building.  The examiner suggested that, were the Veteran to have problems with remembering instructions or becoming distracted at work, his employer could write the instructions down so that he could follow them.  The examiner stated that, as long as the Veteran took his medication, his work efficiency and ability to perform occupational tasks should be intact.  

In an April 2016 addendum to the VA examination, a VA examiner stated that the Veteran's diagnosed panic and major depressive disabilities were not related to service or the service-connected organic brain syndrome, because the evidence, to include the MRI reports, did not indicate the presence of an organic brain syndrome.  

In an August 2016 VA mental health note, the Veteran stated that he was still grieving on the one-year anniversary of his wife's death.  He reported going to the gym and having lost 12 pounds.  He stated that he kept busy by working in the yard and talking to friends via the computer.  He stated that he had a good relationship with his daughters who lived with him.  

In a November 2016 VA mental health note, the Veteran indicated that his 22-year old son had been shot the previous night, but had survived.  He indicated that his son no longer lived with him and had stolen money from his wallet recently.  He reported seeing things out of the corners of his eyes and hearing unintelligible whispering.  The Veteran indicated that he lived with his two daughters and that they had a good relationship.  He reported working with graphic design and reported having created a seal for a local community.  

In a March 2017 VA mental health note, the Veteran stated that he was upset about his recent VA psychiatric examination as he believed that VA might take away his benefits.  He reported experiencing depression, and difficulties with focus and concentration.  When asked about auditory hallucinations, the Veteran indicated that he always heard "sounds."  He denied having any symptoms of mania or hypomania.  He stated that he spent most of his time at home where he lived with his two daughters.  Upon interview, the Veteran's daughter indicated that the Veteran had been depressed since his wife's death, and that she assisted him with medications and appointments.  She indicated that the Veteran isolated himself, spending most of his time in his room.  She denied having any lethality concerns.  

In a March 2017 VA social worker notation, the Veteran reported passive suicidal ideation after seeing the most recent VA psychiatric examination report, because he feared that VA would take away his benefits.  He denied having any plan or intent.  He indicated that he was taking steps to reduce stress.  He indicated that he would forego mental health treatment for the time being as he had to focus on his physical problems.

In reviewing the record, the Board notes that, in the October 2008 and April 2010 VA psychiatric examination reports, VA examiners attributed the Veteran's mental disability symptoms to a service-connected nonpsychotic organic brain syndrome.  However, in the March 2016 VA examination report and April 2016 addendum, VA examiners stated that the Veteran did not have any symptoms related to the service-connected disability.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Based on the findings of the March 2016 VA psychiatric examination report and April 2016 addendum, there is some discrepancy as to whether the symptoms are due to the service-connected disability.  However, as the October 2008 and April 2010 VA examiners attributed the Veteran's mental disorder symptoms to the service-connected disability, the Board finds that the evidence is in equipoise as to the cause of the Veteran's symptoms.  Therefore, resolving the discrepancy in the Veteran's favor, the Board cannot differentiate between mental disorder symptoms caused by the service-connected disability and those potentially caused by an unrelated disorder.  Therefore, the Board will attribute all mental disability symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Based on the evidence, the Board finds that, for the entire increased rating period, the Veteran's mental disability has been manifested by symptomatology more nearly approximating that required for a next higher 70 percent rating under the relevant diagnostic code.  Specifically, the Veteran's mental disability has been characterized by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  During the increased rating period, the Veteran has experienced panic and depression which have caused him to isolate himself from others, to include at holidays.  The Veteran has displayed poor impulse control, as evidenced by a tendency to verbally snap at his wife during psychiatric examinations.  The Veteran also reported a previous tendency to violence that led to his being banned from the local branch of The American Legion and dismissed from his job.  However, it should be noted that the Veteran never reported engaging in violent conduct during the increased rating period.  The Veteran has experienced periods of spatial disorientation, including times when he could not locate objects directly in front of him.  The Veteran also experienced great difficulty in adapting to stressful situations including worklike settings, as evidenced by his dismissal from employment due to an unacceptable interaction with a client.  Finally, the Veteran has shown an inability to establish and maintain effective relationships.  Although the Veteran has reported conversing with friends online, he has also reported difficulty interacting with others in person.  The Veteran has shown a tendency to isolate himself, even when among family members.  

For the entire increased rating period, the Board finds that the Veteran's mental disability has not been manifested by symptomatology more nearly approximating that required for the maximum 100 percent rating under the appropriate diagnostic code.  Specifically, the Veteran's psychiatric disability symptomatology has not more nearly approximated total occupational and social impairment, with deficiencies such as total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  

In an April 2010 VA psychiatric examination report, a VA examiner stated that the Veteran's thought processes were impaired, as shown by his slowness of thought and his difficulty understanding directions.  However, the Board notes that, for the entirety of the appeals period, the Veteran showed an ability to both think and communicate in a reasonable manner with others, to include VA personnel.  Therefore, the Veteran's mental disability symptoms did not more nearly approximate the demonstrate the gross impairment in thought processes listed in the criteria for a 100 percent rating.

During the appeals period, the Veteran has reported experiencing passing suicidal ideation, especially after his spouse's death.  Moreover, the Veteran has reported experiencing feelings of rage.  However, the Veteran consistently has denied a desire to hurt others or himself, except in rare cases.  Moreover, the Veteran's own family members have consistently stated that they did not feel physically threatened by the Veteran.  Therefore, during the entire increased rating period, the Veteran has not shown himself to be a persistent danger of hurting himself of others.  

During the increased rating period, the Veteran has not demonstrated an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Early in the increased rating period, the Veteran reported to VA examiners that he was unable to perform certain tasks by himself, to include cooking, due to memory loss related to his mental disability.  However, in more recent treatment records, the Veteran indicated that he had developed methods to compensate for his loss of memory, to include reminders to himself to turn off the stove.  Additionally, although the Veteran's family reported assisting him in maintaining his hygiene, the records contain no report suggesting that the Veteran did not understand the importance of hygiene, or that he had appeared before nonfamily members in either an unclean or a disheveled manner.  

During the increased rating period, the Veteran also was prone to some degree of spatial disorientation, to include an inability to recognize objects directly in front of him.  Moreover, the Veteran has shown a frequency to become lost, mostly due to memory problems.  In October 2008 written statements, the Veteran and his family indicated that the Veteran experienced "lapses of time and place."  However, the Board notes that, in a myriad of interviews and examinations over the long increased rating period, examiners never indicated that the Veteran appeared disoriented as to location or time.  The Board, therefore, finds that the Veteran's mental disability has not caused symptomatology more nearly approximating disorientation to time or place during the increased rating period.  

During the increased rating period, the Veteran and his family indicated that the Veteran once had walked into the kitchen while naked and defecated on the floor.  Moreover, at an April 2010 VA psychiatric examination, the Veteran experienced episodic breakdowns and crying during the interview.  Those manifestations and actions could be interpreted as the grossly inappropriate behavior listed amongst the criteria for a next higher 100 percent rating.  However, although the Veteran admits that he appeared naked in front of his family on one occasion, the record contains no other instances in which the Veteran acted in such a manner.  Despite the Veteran's difficulty with the April 2010 interview and two instances during which the Veteran snapped at his wife in front of VA examiners in March 2008, the Veteran demonstrated a consistent ability to behave acceptably before multiple examiners during the entire increased rating period.  Therefore, during the increased rating period, the Board finds that the Veteran's mental disability has not caused symptomatology more nearly approximating grossly inappropriate behavior as listed in the criteria for a 100 percent rating.  

In an October 2008 letter, the Veteran's son stated that his father occasionally forgot the names of his family members.  Throughout the pendency of the appeal, the Veteran has reported experiencing memory problems.  Yet, the Board notes that the October 2008 letter is the only notation in the record indicating that the Veteran's memory loss was so severe that he forgot the names of his close relatives, his own occupation, or his own name.  

The Board notes that the Veteran's mental disability has caused symptomatology more nearly approximating the persistent delusions and hallucinations listed in the criteria for a 100 percent rating.  During the increased rating period, the Veteran has reported experiencing chronic auditory hallucinations and a conviction that aliens had placed an implant in his brain.  However, the Veteran has also reported knowing that the voices he heard were not real and that he generally ignored them.  Moreover, although the Veteran reported believing in a single instance of alien abduction, he did not report any other strange beliefs involving aliens or take any actions due to his singular belief.  Still, the Veteran has experienced the persistent delusions and hallucinations listed in the criteria for a 100 percent rating.  

Despite the Veteran's persistent delusions and hallucinations, the Board finds that the assignment of a 100 percent rating would not appropriate because the Veteran's mental disability symptomatology did not more nearly approximate total occupation and social impairment.  The Board notes that, although the Veteran lost his position as a paralegal at the beginning of the appeals period, the Veteran has demonstrated an ability to paint.  The Veteran indicated that his wife created a business around that ability prior to her death.  Therefore, as the Veteran has a skill that formed the basis for a business endeavor, the Veteran has not been shown to experience total occupational impairment due to the mental disability.

Despite the mental disability and the difficulties it has caused, throughout the appeals period, the Veteran has lived with family members and has often described their relationships as good.  Therefore, the Veteran has not been shown to have total social impairment during the increased rating period.  Therefore, for the entire increased rating period, the Veteran's mental disability symptomatology did not more nearly approximate the total occupation and social impairment required for the maximum 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Codes 9327 (2014), 9310 (2017).  

For the entire increased rating period, the Veteran's mental disability was manifested by symptomatology more nearly approximating that required for a next higher 70 percent rating, but no greater, under the appropriate Diagnostic Code.  The Board finds that the preponderance of the evidence is against a claim for an even higher rating than 70 percent and any claim for such a rating must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's mental disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected metal disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on his occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

During the increased rating period, the Veteran's mental disability has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances (including work or a worklike setting).  Notably, those signs and symptoms, and their resulting impairment, are the symptoms and effects of a psychiatric disability contemplated by the rating schedule.  38 C.F.R. § 4.130, Diagnostic Codes 9327 (2014), 9310 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected psychiatric disability symptoms. 

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's mental disability, the Board finds referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

The record indicates that the Veteran has a bachelor's degree.  The Veteran worked as a paralegal for over 20 years.  However, in January 2007, the Veteran was fired from that position due to an incident in which he was rude to a customer.  In VA treatment records, the Veteran indicated that he experienced great difficulty dealing with the stress of being a paralegal.  He stated that, although he could not remember the actual incident, he believed that he was cross to the customer due to a rage reaction to the stress of his job.  The Veteran's only other occupation has been as a semi-professional artist.  The Veteran stated that he painted pictures and his wife would attempt to sell them.  The Veteran stated that business ended when his wife died.  

As the Veteran has been assigned a 70 percent rating for a mental disability, the Board finds that he meets the schedular criteria for consideration for TDIU.  The Veteran's mental disability symptomatology is not of such severity as to cause total occupational impairment.  However, the evidence indicates that the Veteran's mental disability is of such severity as to cause him great difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Veteran has reported being unable to handle the stress of working as a paralegal and indicated that he lost his last position due to a rage reaction caused by the stress.  The Veteran has indicated that, since his firing, he has only been able to work in a business run by his late wife.  He stated that his only position in that business would be to create paintings, away from the public, for his wife to sell.  The Board notes that such a position would be an example of "sheltered employment" at which the Veteran would be protected from having to deal with the normal stresses and interactions of typical employment.  Because of the sheltered nature of that employment, such jobs are not considered examples of substantially gainful employment under VA regulations.

In the March 2016 VA psychiatric examination report, the VA examiner stated that the Veteran was capable of working as he was able to work as paralegal for several years until 2007.  The examiner indicated that, while the Veteran had a low tolerance for being around others, he could work in an environment where he had limited contact with others.  The examiner noted that, although the Veteran had difficulties with concentration, he was able to participate in the interview without distraction.  The examiner suggested that, were the Veteran to have problems with remembering instructions or becoming distracted at work, his employer could write the instructions down so that he could follow them.  The examiner stated that, as long as the Veteran took his medication, his work efficiency and ability to perform occupational tasks should be intact.  

In reviewing the March 2016 VA examiner's opinion, the Board notes that the examiner stated that the Veteran could work because he had previously worked as a paralegal, a position that involved a good deal of interaction with others, to include attorneys.  However, the examiner then stated that the Veteran would be incapable of performing jobs of that nature due to the Veteran's noted inability to be around others.  Moreover, the examiner correctly noted that the Veteran had not worked in that position, the only official job he had held in over three decades, for over nine years.  Because the Veteran's mental disability would cause the Veteran difficulty in dealing with the public, the examiner stated that a potential employer could place the Veteran in a position in which contact with anyone else would be limited.  Noting that the Veteran's mental disability caused him trouble with remembering instructions and becoming distracted, the examiner stated that the employer could write down all instructions to keep the Veteran on task.  The Board notes that the VA examiner essentially indicated that a potential employer would have to make specific allowances for the Veteran's mental disability, to include keeping him away from others and writing down all tasks.  The Board notes that such a position would itself be an example of "sheltered employment" in which the Veteran would be kept away from the normal stresses one would expect to find in a normal employment position.  Therefore, the Board finds that the March 2016 examiner's opinion does not support the proposition that the Veteran's mental disability would allow him to find and maintain substantially gainful employment.  

The record indicates that the Veteran lost his job due to a rage reaction, most likely caused by a service-connected mental disability.  The record indicates that the Veteran has been unable to secure work at any position outside of a sheltered environment since losing that job.  The record demonstrates that the Veteran cannot work around people on a constant basis, and would experience difficulty remembering and performing assigned tasks.  Considering that evidence, the Board finds that the Veteran's mental disability prevents him from finding and maintaining substantially gainful employment.  Therefore, the Board finds that entitlement to TDIU must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

For the entire increased rating period, the criteria for a rating of 70 percent, but not greater, for a mental disability is granted.

Entitlement to TDIU is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


